Citation Nr: 1739859	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  11-12 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S.Wainaina, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In October 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge at the San Antonio, Texas, Satellite Office of the RO.  A copy of the transcript of this hearing has been obtained and associated with the record.

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The case was remanded in March 2016 for further development. 


FINDING OF FACT

The criteria for service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder, have not been met. 


CONCLUSION OF LAW

The preponderance of the evidence of record is against a finding that an acquired psychiatric disorder, to include PTSD and anxiety disorder, is of service onset or otherwise related thereto, or that a psychosis manifested itself to a compensable degree within one year of service discharge.  38 U.S.C.A. §§ 101, 106, 1110, 5103, 5103A, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 4.125 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 
 
In addition, the duty to assist the Veteran has been satisfied in this case.  All available relevant evidence pertinent to the issue on appeal is in the claims file, including the Veteran's service treatment records, VA treatment records, VA examination reports and statements/testimony from the Veteran.  VA examined the Veteran twice for an acquired psychiatric disorder, in February 2011 and December 2016.  The Board found that the February 2011 examination was inadequate because it failed to address the two non-combat stressors the Veteran stated occurred during his military service.  The Board remanded the case in March 2016 for the Veteran to get a new VA exam for an acquired psychiatric disorder.  A medical opinion in connection with the December 2016 examination provides the requested nexus opinion.  

The  2016 December VA examination and addendum are adequate for rating purposes because the examiner conducted an interview and clinical evaluation, and reviewed the Veteran's medical history and records.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Additionally, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  

The available records and medical evidence have been obtained in order to make adequate determinations as to the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board finds that the RO has complied with the previous Remand directives. 

II.  Service connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed at 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including a psychosis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence required to support the occurrence of an in-service stressor varies depending on whether the appellant was engaged in combat with the enemy.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of such veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f). 

Effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39,843 (Jul. 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)).

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim." See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433(1995). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102 ; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


PTSD

The Veteran claims he has PTSD because of two incidents that happened in service while he was in the Marine Corps.  The first alleged incident happened in Okinawa, Japan, in March 1971.  The Veteran alleged another marine pointed a pistol at him and threatened to shoot him.  The second incident alleged was in June 1971 in the Philippines when a local threatened to shoot the Veteran over an alleged love affair the Veteran was having with the local's wife. 

As to the claim for service connection for PTSD, the threshold question that must be addressed is whether the Veteran actually has the disability for which service connection is sought; specifically PTSD.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The available service treatment records and service personnel records are negative for a diagnosis of PTSD.  The Veteran's post-service medical records are also silent for a diagnosis of PTSD. 

In February 2011, the Veteran was afforded a VA examination to determine the presence and etiology of PTSD.  The Veteran was diagnosed with anxiety disorder not otherwise specified, chronic.  The examiner opined that the Veteran did not have PTSD.  However the Board found the exam was inadequate because the examiner failed to consider the two non-combat stressors the Veteran mentioned that may have occurred in service. 

In the December 2016 VA examination the examiner opined that the Veteran had no current diagnosis for PTSD.  The examiner noted that the Veteran does not meet the criteria for PTSD.  The Veteran does not meet the Criteria A that is required for a diagnosis of PTSD.  This medical opinion is not contradicted by any other medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  

Therefore, the Board finds that the most probative evidence of record shows that the Veteran did not have a diagnosis of PTSD at any time during the pendency of the appeal.  See Owens, supra.  Accordingly, because a condition precedent for establishing service connection for a claimed disability is the diagnosis of the disability at any time during the pendency of the claim on appeal and this Veteran does not have such a diagnosis, the Board must conclude that entitlement to service connection for PTSD must be denied because the weight of the evidence is against the claim.  See 38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303, 3.304; McClain, supra. 

Acquired Psychiatric Disorder other than PTSD

In Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) the United States Court of Appeals for the Federal Circuit clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemmons, though a veteran may only seek service connection for PTSD, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed.  The Veteran in this case has been diagnosed with anxiety disorder and depressive disorder.  The Board will address the additional diagnoses. 

As to the first prong service connection, the Veteran has a current disability.  The February examiner for VA diagnosed anxiety disorder not otherwise specified, chronic.  The VA examiner in December 2016 diagnosed the Veteran with unspecified depressive disorder.  The first prong of service connection has been met. 

As to prong two, the service treatment records are silent on any diagnosis of an anxiety disorder or depressive disorder while the Veteran was in service.  The December 2016 VA examiner noted that the two stressors (non-combat stressors) may have occurred in service.  Although their occurrence has not been established, for the sake of argument, the second prong of service connection will be considered met. 

As to prong three, the examiner opined in the December 2016 medical opinion that the Veteran's unspecified depressive disorder and previously undiagnosed anxiety disorder were not related to his service.  The examiner did not identify the two events that are alleged to have occurred in service in March 1971 and July 1973 to be the cause(s) of the Veteran's anxiety or depressive disorders.  A nexus to service, therefore, has not been established.

Under these circumstances, service connection for an acquired psychiatric disorder, however diagnosed, cannot be granted.  The preponderance of the evidence is against the claim. 


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder, is denied. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


